








OUTERWALL INC.
2011 INCENTIVE PLAN


STOCK OPTION GRANT NOTICE
Outerwall Inc. (the "Company") hereby grants to you an Option (the "Option") to
purchase shares of the Company's Common Stock under the Company's 2011 Incentive
Plan (the "Plan"). The Option is subject to all the terms and conditions set
forth in this Stock Option Grant Notice (this "Grant Notice") and in the Stock
Option Agreement and the Plan, which are incorporated into this Grant Notice in
their entirety.
Participant:
 
Grant Date:
 
Vesting Commencement Date:
 
Number of Shares Subject to Option (the "Shares"):
 
Exercise Price (per Share):
 
Option Expiration Date:
 
Type of Option:
Nonqualified Stock Option
Vesting and Exercisability Schedule:
 



Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, this Grant Notice, the Stock Option Agreement and the Plan. You
further acknowledge that as of the Grant Date, this Grant Notice, the Stock
Option Agreement and the Plan set forth the entire understanding between you and
the Company regarding the Option and supersede all prior oral and written
agreements on the subject.


OUTERWALL INC. 


By: Title:
PARTICIPANT 

   


 
[Name]
 
 
Attachments:
1. Stock Option Agreement
 






--------------------------------------------------------------------------------




OUTERWALL INC.
2011 INCENTIVE PLAN
STOCK OPTION AGREEMENT
Pursuant to your Stock Option Grant Notice (the "Grant Notice") and this Stock
Option Agreement, Outerwall Inc. has granted you an Option under its 2011
Incentive Plan (the "Plan") to purchase the number of shares of the Company's
Common Stock indicated in your Grant Notice (the "Shares") at the exercise price
indicated in your Grant Notice. Capitalized terms not explicitly defined in this
Stock Option Agreement but defined in the Plan shall have the same definitions
as in the Plan.
The details of the Option are as follows:
1.    Vesting and Exercisability. Subject to the limitations contained herein,
the Option will vest and become exercisable as provided in your Grant Notice,
provided that vesting will cease upon your Termination of Service and the
unvested portion of the Option will terminate.
2.    Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.
3.    Method of Exercise. You may exercise the Option by giving written notice
to the Company, in form and substance satisfactory to the Company, which will
state your election to exercise the Option and the number of Shares for which
you are exercising the Option. The written notice must be accompanied by full
payment of the exercise price for the number of Shares you are purchasing. You
may make this payment in any combination of the following: (a) by cash; (b) by
wire transfer or check acceptable to the Company; (c) by having the Company
withhold shares of Common Stock that would otherwise be issued on exercise of
the Option; (d) by tendering already owned shares of Common Stock; (e) if the
Common Stock is registered under the Exchange Act and to the extent permitted by
law, by instructing a broker to deliver to the Company the total payment
required; or (f) by any other method permitted by the Committee.
4.    Treatment Upon Termination of Service. The unvested portion of the Option
will terminate automatically and without further notice immediately upon your
Termination of Service. You may exercise the vested portion of the Option on or
before the

    
 



--------------------------------------------------------------------------------




earlier of (a) twelve months after your Termination of Service or (b) the Option
Expiration Date.
The vested portion of the Option will automatically expire at the time the
Company first notifies you of your Termination of Service for Cause, unless the
Committee determines otherwise. If your employment or service relationship is
suspended pending an investigation of whether you will be terminated for Cause,
all your rights under the Option likewise will be suspended during the period of
investigation. If any facts that would constitute termination for Cause are
discovered after your Termination of Service, any Option you then hold may be
immediately terminated by the Committee.
It is your responsibility to be aware of the date the Option terminates.
5    Effect of a Change of Control. In the event of a Change of Control, the
Option shall become fully vested and exercisable immediately prior to the Change
of Control and shall terminate at the effective time of the Change of Control.
6.    Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form. Notwithstanding the foregoing
and to the extent permitted by Section 422 of the Code, the Committee, in its
sole discretion, may permit you to assign or transfer the Option, subject to
such terms and conditions as specified by the Committee.
7.    Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.
8.    Option Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ of,
or to continue any other relationship with, the Company or any Related Company
or limit in any way the right of the Company or any Related Company to terminate
your employment or other service relationship at any time, with or without
Cause.
9.    No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
twelve months of your Termination of Service or if any portion of the Option is
cancelled or expires unexercised. The loss of existing or potential profit in
Awards will not constitute an element of damages in the event of your
Termination of Service for any reason even if the termination is in violation of
an obligation of the Company or a Related Company to you.

     2    



--------------------------------------------------------------------------------




10.    Binding Effect. This Agreement will inure to the benefit of the
successors and assigns of the Company and be binding upon you and your heirs,
executors, administrators, successors and assigns.
11.    Section 409A. Notwithstanding any provision in the Plan or this Agreement
to the contrary, the Committee may, at any time and without your consent, modify
the terms of the Option as it determines appropriate to avoid the imposition of
interest or penalties under Section 409A; provided, however, that the Company
makes no representations that the Option shall be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
the Option.

     3    

